Case: 17-30208      Document: 00514320265         Page: 1    Date Filed: 01/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 17-30208
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         January 24, 2018
                                                                             Lyle W. Cayce
LABARRIE DEKEDRIC WATSON,                                                         Clerk


                                                 Petitioner-Appellant

v.

JERRY GOODWIN, Warden, David Wade Correctional Center,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CV-2060


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Labarrie Dekedric Watson, Louisiana prisoner # 436988, is appealing
the district court’s denial of his motion for bail pending review by the district
court of his 28 U.S.C. § 2254 habeas proceeding.                 Watson’s motion for a
certificate of appealability is unnecessary because there has not been a final
order in his habeas case by the district court. See 28 U.S.C. § 2253(c)(1);
Harbison v. Bell, 556 U.S. 180, 183 (2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30208     Document: 00514320265     Page: 2   Date Filed: 01/24/2018


                                  No. 17-30208

      In order to obtain bail pending review of a habeas petition, Watson must
show that he is raising substantial constitutional claims that have a high
probability   of success, and also that “extraordinary           or   exceptional
circumstances exist which make the grant of bail necessary to make the habeas
remedy effective.” Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).
      Watson argues in his brief that his counsel was ineffective in failing to
respond to errors during his trial and that there is a high probability that he
will succeed on his ineffective assistance of counsel claims. Watson provides
no explanation regarding the specific errors made by counsel or how the alleged
errors affected the outcome of his case. Nor does he provide any citations to
the relevant parts of the record that supported his claims.           Watson has
abandoned on appeal his claim that he is raising substantial constitutional
claims of ineffective assistance of counsel that have a high probability of
success. See Grant v. Cuellar, 59 F.3d 523, 524–25 (5th Cir. 1995); Yohey v.
Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); FED. R. APP. P. 28. Watson’s
claims of ineffective assistance of counsel first made in his reply brief will not
be considered. See United States v. Jimenez, 509 F.3d 682, 693 n.10 (5th Cir.
2007).   Because Watson fails to show that he is raising substantial
constitutional claims of ineffective assistance of counsel, the court need not
consider whether Watson has demonstrated extraordinary or exceptional
circumstances that warrant the grant of bail. See Calley, 496 F.2d at 702.
      The district court’s denial of Watson’s motion for bail is AFFIRMED.
Watson’s motion to file a supplemental attachment to his brief is DENIED.




                                        2